Military fay; disability compensation; limitation of actions. — Plaintiff seeks to recover alleged service-connected disability compensation denied by the Veterans Administration in 1957; he also seeks punitive damages contending that the Veterans Administration knowingly and willfully withheld benefits due him for his disability. This case comes before the court on defendant’s motion to dismiss the petition. Upon consideration thereof, together with plaintiff’s reply in opposition thereto, without oral argument, the court concludes that plaintiff’s alleged claim is barred by the statute of limitations, 28 U.S.C. § 2501. (See Friedman v. United States, 159 Ct. Cl. 1, 310 F. 2d 381 (1962), cert. denied sub nom. Lipp v. United States, 373 U.S. 932 (1963); Mathis v. United States, 183 Ct. Cl. 145, 391 F. 2d 938 (1968); and Oppenheimer v. United States, 192 Ct. Cl. 953 (1970). On November 30, 1970, the court granted defendant’s motion and dismissed the petition.